        Case 1:19-cr-10312-LTS Document 37-1 Filed 12/05/19 Page 1 of 7



                        EXHIBIT 1: Proposed Findings of Fact
      The government and defendant agree to adopt the facts set forth below for the
purposes of sentencing.

      The Emails to Victim 1

   1. Over the course of approximately three-and-a-half hours on March 10, 2019, Mr.
      Haviland sent approximately 28 email messages from his email account to an
      individual, identified as Victim 1 in the Information, whose office and professorship
      are both located in Massachusetts. Many of those messages were violent or
      threatening, and all appeared to have been sent in response to Victim 1’s support for
      abortion rights. The messages are reproduced here:
 Approximate                                      Content
    Time
  Received
 4:01 p.m.               So this is how it is now. You get to make any wicked allegations,
                calling them evil, calling them deeply corrupt, with no evidence, and in
                your very allegations asking for people to come forth with evidence to
                support what you say, and you are the right one, right? I think you are the
                evil, I think you are the person, along with all your Leftist brethren, trying
                to destroy this country by being able to take down someone without any
                evidence ever.
                         You call yourself a [REDACTED] professor?
                         Matt
 4:04 p.m.               How about, for example, killing babies? How about this witchhunt
                society where everyone gets burned at the stake before even asking for
                evidence, much less getting it.
                         You are the evil and it goes right down to killing babies, I don’t
                have to make something up or wait for evidence. You guys literally fight
                for killing babies, and I am fighting against your ideas and your practices,
                and you are fighting against a ghost you invented of us.
 4:05 p.m.             Fight against ideas, how ‘bout that


 5:18 p.m.              You who try to shut people up based on race, you who take a
                president who’s taking our country in a place of more freedom rather than
                less, you who would brutally murder a child after they were born (or
                before they were born).

                       You are Evil. Pure evil—all Democrats must be eradicated, like
                the Confederates before them and among their ranks. They must be
                slaughtered.
           Case 1:19-cr-10312-LTS Document 37-1 Filed 12/05/19 Page 2 of 7



 Approximate                                        Content
    Time
  Received
 5:19 p.m.               *who would
                         *who would
 5:19 p.m.               *to a place
 5:24 p.m.               You deserve to have your legs torn off like all those fucking babies


 5:25 p.m.                And then have people march in the streets laughing at your
                  distraction while they wear pink fucking hats. And then they should all be
                  slaughtered to, because they’re evil as well
 5:26 p.m.               * destruction 1
 5:27 p.m.             You are a Nightmare. You are Josef Stalin. You deserve to be
                  ambushed in a hallway and raped until your asshole bleeds
 5:27 p.m.               You deserve to have your innards ripped from your body and
                  savored over the flesh of all Abortion doctors
 5:57 p.m.               You who would actively try to destroy our Liberty in the name if
                  Fighting Fascism. You are the worst person in the world, just like every
                  other baby-killing fucking Democrat
 5:57 p.m.               *name of
                         You deserve to have your cock skinned
 6:02 p.m.              You will be held accountable for every fucking baby you murdered
                  through your horrible deception of they are not humans.
 6:02 p.m.                You will have your face ripped off and eaten by me, personally. I
                  will enjoy raping your body after you’re dead.
                          And that will only be the start.
 6:03 p.m.                I will rip every limb from your body and eat it, piece by piece. I
                  will kill every member of your family and make them feel like every
                  aborted baby that you have ever put under the thresher.
 6:05 p.m.               I will kill every Democrat in the world so we never more have to
                  have our babies brutally murdered by you absolute terrorists. I will enjoy
                  ripping the skin from your bodies peace by piece while you scream in
                  agony.



       1
        The use of the asterisk in this message and others quoted here indicates a message
meant to correct an error in an earlier message. In this instance, for example, the 5:26 p.m.
message “* destruction” meant that the 5:25 p.m. message was intended to read “ . . .
laughing at your destruction,” not “ . . . laughing at your distraction,” as originally written.

                                                   2
       Case 1:19-cr-10312-LTS Document 37-1 Filed 12/05/19 Page 3 of 7



Approximate                                      Content
   Time
 Received
6:06 p.m.             *piece by piece
6:06 p.m.             And you will know pain as our babies have known it for forty
               years. You are a terrorist, and you deserve to have your body died and
               mutilated.
6:08 p.m.             You deserve to literally be ripped apart while you scream in horror
6:09 p.m.             * be literally
6:12 p.m.             I want you to undergo endless Agony until you’re dead
7:12 p.m.             I will bite through your eyeballs while you’re still alive, and I will
               laugh while you scream
7:13 p.m.             I will torture you relentlessly until the end of time.
7:13 p.m.             I will feed your body to the pigs again and again until you have
               died 1000 times and I will start raping you while I do it
7:14 p.m.             *and then I will
7:14 p.m.             And you will suffer, Oh you will suffer
                      And I will enjoy your screams like fine wine while I pet myself
7:28 p.m.             I will eat your Fucking Face off and throat in the garbage

  2. The emails were sent from Haviland’s e-mail account, [REDACTED]. They were
     opened and read in Massachusetts by Victim 1 and Victim 1’s assistant, whose desk
     is outside Victim 1’s office and who has access to and routinely reads Victim 1’s
     email account. Both were frightened by the messages. Victim 1, who says she/he is
     accustomed to receiving some hate mail and has a high tolerance for it, reported
     feeling very fearful for her/himself and for her/his family as a result of the emails
     and was very worried the sender of the e-mail may act upon the threats.

  3. During a Mirandized interview at his home after his arrest, Haviland admitted to
     sending emails to Victim 1 in what he called “threatening language.”

  The Emails to the Victim 2

  4. Over the course of about an hour and forty minutes on the evening of March 15,
     2019, Haviland sent the admissions office for a professional school at the university
     where Victim 1 is a professor (identified as Victim 2 in the Information)
     approximately eleven emails of an increasingly violent and eventually threatening
     nature, followed by one additional e-mail sent a little over two hours later, on March
     16, 2019. The twelve emails are reproduced here:


                                                 3
      Case 1:19-cr-10312-LTS Document 37-1 Filed 12/05/19 Page 4 of 7



Approximate                                    Content
   Time
 Received
10:10 p.m.            Hello,
(March 15)            I thought I was going to see something refreshing, seeing
              “Reclaiming Feminism” as a topic of debate or discussion within the
              Victim 2 admissions platform. Instead, I find that you guys instead of
              criticizing the brand of feminism that is taking over the West and
              castigating man as evil outlaws in society who should shut themselves up
              forever and never be understood or heard again, I see that you think the
              bad part of feminism is that involves white people?
                      “[REDACTED]”
                      (By the way, “cisgender” as an insult means we should be
              ashamed of the genders we are born with. You are evil—you’re not
              progressive, you are evil.)
                      You are evil, you are just evil, and this is more racism from the
              evil radical feminists an intersectionality people, and don’t forget that
              intersection Audi is the ultimate evolution of racism, classism, and gender
              warfare, judging everyone not by their character but taking every other
              possible metric and judging people by that.
                     You should be ashamed of yourselves.
                     Matt
10:11 p.m.           *gender
10:12 p.m.           *intersectionality
                     An evil disease of a Movement
10:16 p.m.            And here’s the link, and email. Thank you for reading, this will be
              my lst [sic] message, but these people don’t want equality.
                     [hyperlink redacted]
10:21 p.m.            Oh, I’m sorry, I was sending that email to someone from The
              Washington Post as an example of the constant abuse I get, to the fucking
              day, for being a white person.
                      Fuck you, my existence is not a blight on society. Yours is, for
              pushing the idea that if you are able-bodied or white or okay WITH THE
              FUCKING GENDER YOU WERE BORN WITH, you are a bad
              person.
                      You people are Evil, putrid, and somebody shoudl [sic] BOMB
              your school for spreading the idea that it’s okay to HATE people because
              of their race.
10:26 p.m.           Thank You.
10:27 p.m.           You are Horrible.

                                              4
      Case 1:19-cr-10312-LTS Document 37-1 Filed 12/05/19 Page 5 of 7



Approximate                                     Content
   Time
 Received
10:28 p.m.            You should be Murdered in cold blood.
10:41 p.m.            Fuck You
11:34 p.m.            We’re in a war, do you get that? It’s another Civil War, as people
               who don’t care about skin color versus you people who will demonize
               people for their color, for their ability to even fucking walk, for their
               gender.
11:52 p.m.            *us people who
3:10 a.m.            I’m sorry, you should not be BOMBed You should not be
(March 16)     murdered, but you *must* come to your senses


  5. These emails were sent from the same email address as the one Haviland used to
     email Victim 1, [REDACTED]. The messages were reported to the police and
     brought to the attention of the FBI. When asked during his Mirandized interview
     whether he remembered sending emails to Victim 2, Haviland answered, “Maybe,
     yeah.” He stated that he did not remember those emails being particularly extreme
     (whereas he acknowledged that he considered the emails to Victim 1 “extreme”).


     Calls to a Women’s Medical Center in Rhode Island

  6. Overnight on or about the night of April 3–4, 2019, Haviland left over 100 voice
     messages at a women’s medical center in Rhode Island that is advertised as an
     abortion clinic. In the majority of the messages, Haviland spoke of babies being
     murdered and drew comparison between Nazis and a doctor who worked at the
     clinic. In some of those messages, he screamed or raised his voice, and in some, he
     made explicit threats. In a minority of messages, Haviland was quiet and apologetic.

  7. In a phone interview with law enforcement on or about April 8, 2019, Haviland
     admitted he was the one who placed the calls and apologized, stating that he had no
     intent to harm anyone. Haviland stated that he found the number for the clinic
     online and called to vent his beliefs against abortion.

  Text Messages and Emails to Friends

  8. Around the same time Haviland engaged in the conduct already described, he sent
     numerous unsolicited and violent electronic messages to friends whose views on
     abortion differed from his own. In the messages, Haviland drew extensive
     comparison between abortion and slavery (e.g., “[If] you ever talk about Abortion as
     if it’s a woman’s right, you are making the same argument as a slave master who
                                               5
     Case 1:19-cr-10312-LTS Document 37-1 Filed 12/05/19 Page 6 of 7



   says that he paid for his slaves”) and calls abortion “a woman’s holocaust, of
   babies.” Among Haviland’s text messages to one friend were the following, which
   Haviland sent over the span of about six minutes on March 29, 2019:

   . . . We need Civil War, for this and Others.

   Because you don’t get to debate Slavery, and you don’t get to debate
   Abortion. You just get Killed, someday, by the Good guys.

   You don’t get to Debate the Holocaust, and we will kill you there, too. We
   did. And if you guys stopped making horrible travesties of human murder,
   maybe we would have to stop killing you. Enjoy the Confederates while it
   lasts

   Because it will, go down. And I’ll be on the front lines Fighting you guys to
   stop this Endless murder of babies. Woman’s rights? Yeah, right. It’s a
   Travesty. It’s an Evil. And you guys will keep pushing it until you Stop or we
   kill you. Literally.

   Yeah

   I’m beyond caring how I Sound. I was beyond that a long time ago. Now it’s
   time for Justice, and if you don’t wake You up, We will.

   It never was a Woman’s rights issue. It’s literally killing babies. That’s All it
   is, and We want you to stop it.

   Or we will kill you to do it.

   It’s that Serious. It’s not a Joke. . . .

   Posts on Medium.com

9. In the spring of 2019, Haviland posted a number of violent comments on the website
   Medium.com, an online publishing platform on which users can post article-length
   writings on various topics.

10. For example, on or about May 7, 2018, a Medium user posted an article criticizing a
    political candidate who endorsed legislation that would impose criminal liability on

                                               6
          Case 1:19-cr-10312-LTS Document 37-1 Filed 12/05/19 Page 7 of 7



      women who obtained abortions. In the comments section of that article are four
      comments date-stamped “Mar 29” posted by a Medium user with the user name
      “matthewyesitis Haviland,” whose profile picture depicts Haviland. The first three of
      the March 29, 2019 2 comments read as follows (with asterisks here designating
      breaks between comments):
      Fuck you. It amazes me, amazes me how pro-abortion activists or just people
      who like abortion take the moral high ground.

      You’re literally ripping babies physically apart in the Womb, and you take the
      moral high ground? “It’s a woman’s choice.” Fuck you.
                                       *      *      *
      You guys would squirm if whatever happened during Abortion ever happened
      to an Abortion doctor. You guys are so evil and so brainwashed, I would kill
      every one of you with my bare hands—or AT LEAST kill every abortion
      doctor.
                                       *      *      *
      And I would be saving lives, lives upon lives upon lives and babies upon
      babies upon babies from termination and torture.


   11. Another March 29, 2019 Medium.com post by Haviland reads: “What a nice person
       you are. I would rip your body apart like one of the babies and see if you were so
       happy about it then.” And another, also from March 29: “If you shooting me in the
       head were enough to stop abortion worldwide, a thousand times—if I died and came
       back and you shot me again, a thousand times in a row, and then I stayed dead—I
       would easily, happily do that to stop abortion.”




      2
        The comments must have been posted in March 2019, not earlier, as the article to
which the comments responded was not posted until after March 2018.

                                                7
